DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Johanna Schwartz on 13 October 2021.

The application has been amended as follows: 

In the specification, page 6, line 23; “DMSO” has been substituted by --dimethyl sulfoxide (DMSO)--.
In claim 6, line 2, “DMSO” has been substituted by --dimethyl sulfoxide (DMSO)--.
In claim 11, line 2, “DMSO” has been substituted by --dimethyl sulfoxide (DMSO)--.


	The Examiner makes note that “dimethyl sulfoxide” has been amended into to the specification and the claim language for clarity purposes only, no new matter has been added.  One of ordinary skill in the art readily understands that the porogenic solvent DMSO is shorthand for dimethyl sulfoxide.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closes prior art of record, known by Grote (“Additive Manufacturing of Hierarchical Porous Structures,” 2017), teaches the preparation of a polymer scaffolding comprising phenyl bis(2,4,6-trimethylbenzoyl) phosphine oxide, 1-phenylazo-2-naphthol, polyethylene glycol, isopropanol, pentanol, hexanol, dibutylphthalate, and silver nitrate [Sec3.1].  Grote teaches employing DMF (dimethylformamide) [Sec3.3].
Grote fails to teach the preparation further comprising HAuCl4 (chloroauric acid).
Grote et al. does not contain sufficient suggestion, teaching, or motivation that would lead us from the taught preparation, to the specifically claimed composition as required by instant application.  One of ordinary skill in the art would have no motivation to add chloroauric acid to the teachings of Grote et al.  Such a reconstruction of the claims would be based on impermissible hindsight.  Grote et al. fails to teach each of the required components of independent claims 9, 10, and 11 with sufficient specificity.


Mu et al. fails to teach the preparation further comprising HAuCl4 (chloroauric acid) and DMF.  Mu et al. does not contain sufficient suggestion, teaching, or motivation that would lead us from the taught preparation, to the specifically claimed composition as required by instant application.  One of ordinary skill in the art would have no motivation to add chloroauric acid and DMF to the teachings of Mu et al.  Such a reconstruction of the claims would be based on impermissible hindsight.  Mu et al. fails to teach each of the required components of independent claims 9, 10, and 11 with sufficient specificity.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA ROSWELL whose telephone number is (571)270-5453. The examiner can normally be reached M-F 8:00 am to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M ROSWELL/Primary Examiner, Art Unit 1767